 

--------------------------------------------------------------------------------

Exhibit 10
 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is entered into effective this
9th day of June, 2011 (the “Effective Date”) by and between Patrick A. Snyder
(“Executive”) and Cabela’s Incorporated, a Delaware corporation (“Company”).


RECITALS


WHEREAS, Company is a leading specialty retailer and direct marketer of hunting,
fishing, camping and related outdoor merchandise (the “Business”);


WHEREAS, Executive is currently serving as Executive Vice President and Chief
Marketing Officer, as well as an officer and director for certain subsidiaries
of Company; and


WHEREAS, Company desires to continue to employ Executive but to transition
Executive to the position of Special Advisor to the Chief Executive Officer on
the terms and conditions set forth below, and Executive desires to accept such
employment.


NOW, THEREFORE, Company and Executive, in consideration of the mutual promises
and covenants set forth below, hereby agree as follows:


1.           Title and Duties.  Commencing on July 1, 2011 (the “Transition
Date”), Executive’s position with Company shall be Special Advisor to the Chief
Executive Officer.  Executive’s principal employment duties and responsibilities
shall be those duties and responsibilities as the Chief Executive Officer shall
from time to time reasonably assign to Executive.  The duties and
responsibilities may include advice on product development and customer trends,
international business insights, competitive shopping and competition reviews,
and mentoring and training of other Company employees.  Executive agrees to and
does hereby resign Executive’s positions of Executive Vice President and Chief
Marketing Officer, as well as any officer and director positions in any
subsidiaries of Company, effective on the Transition Date.  On request of the
Company’s Board of Directors (the “Board”), Executive shall complete such
documents as may be required to effect Executive’s resignations.


2.           Full Time Efforts.  Executive shall devote his working time,
attention and best efforts to the performance of business duties and
responsibilities under this Agreement.  Executive will not engage in any other
business or render any commercial or professional services, directly or
indirectly, to any other person or organization, whether for compensation or
otherwise, unless explicitly approved in writing by Company.  Notwithstanding
the foregoing, Executive may:


 
a.
make any passive investment where he is not obligated or required to, and shall
not in fact, devote any day-to-day managerial efforts;

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
participate in charitable, academic, political or community activities and
boards, and in trade or professional organizations; and



 
c.
accept speaking engagements, function as guide or escort for outdoor excursions
or engage in similar activities on an occasional basis.



3.           Base Salary.  Executive’s current annual base salary of Four
Hundred Eighty-Six Thousand Eight Hundred Seventy-Five Dollars and No Cents
($486,875.00) shall continue under this Agreement through December 31,
2011.  Beginning January 1, 2012 through December 31, 2012, Executive’s annual
base salary shall be Two Hundred Forty-Three Thousand Four Hundred Thirty-Eight
Dollars and No Cents ($243,438.00).  Beginning January 1, 2013 through July 13,
2013, Executive’s annual base salary shall be One Hundred Twenty-One Thousand
Seven Hundred Nineteen Dollars and No Cents ($121,719.00).  The base salaries
provided for in this Section 3 and the base salary under Section 5 shall be paid
to Executive, less applicable withholdings and other authorized deductions, in
accordance with Company’s regular payroll practices and policies.


4.           Annual Performance Bonus.  Executive shall be eligible to receive
the full amount of the 2011 annual performance bonus, payable in 2012, pursuant
to the terms and conditions established by the Compensation Committee of the
Board in March 2011.  For the 2012 annual performance bonus, payable in 2013,
Executive shall be eligible to receive fifty percent (50%) of Executive’s 2012
annual base salary.  All annual performance bonus payments shall be contingent
on Company metrics and paid to Executive, less applicable withholdings and other
authorized deductions, in accordance with Company’s regular payroll practices
and policies.


5.           Option For Extension.  Company shall have an option to extend
Executive’s employment through March 31, 2014.  Company may exercise this option
for extension by providing written notice to Executive by May 1, 2013.  If
Company exercises this option for extension, Executive’s annual base salary and
benefits shall continue on the same basis as before the extension.  If, and only
if, Executive continues employment with Company through December 31, 2013,
Executive shall be eligible to receive a 2013 annual performance bonus of
twenty-five percent (25%) of Executive’s 2013 annual base salary. Company agrees
that Executive shall be eligible to receive the 2013 annual performance bonus
even though Executive may not be an employee of Company on the date that the
2013 annual performance bonus is paid in 2014.


6.           Equity Compensation.  As of the Transition Date, Executive shall no
longer be entitled to participate in equity award programs as an executive of
Company.  Any unvested restricted stock units and stock options, and other
equity compensation, previously granted or awarded to Executive will continue to
vest in accordance with the terms of such grants or awards.
 

 
 
2

--------------------------------------------------------------------------------

 
 
7.           Benefits.  Executive shall continue to be eligible to participate
in any employee benefit plans and programs in a manner consistent with the terms
and conditions of such plan or program.  Continuous health and dental insurance
coverage is of material importance to Executive.  From the Effective Date
through July 30, 2013 (unless this Agreement is terminated sooner by Company For
Cause), Company agrees to provide Executive, at Company expense, with health and
dental insurance coverage that is at least equivalent to that provided to
Company’s senior executives.  After July 30, 2013, or in the event of
Executive’s earlier termination for Cause, Executive is eligible to continue, at
Executive’s expense, any existing group health and dental insurance coverage to
the extent provided by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), as amended.  If Company exercises the option for extension in
Section 5, Executive shall be entitled to continue existing group heath and
dental insurance coverage through March 31, 2014 (unless this Agreement is
terminated sooner by Company for Cause) and after March 31, 2014, Executive will
be eligible to continue, at Executive’s expense, any existing group health and
dental insurance coverage to the extent provided by COBRA, as amended.  In the
event of a conflict between any benefit plan or program and this Agreement, the
terms of this Agreement shall govern.


8.           Employee Discount Program.  Executive shall be entitled to maintain
Executive’s current employee discount program through the Effective Date of
Termination as defined below in Section 11.  After the Effective Date of
Termination (unless terminated for Cause), Executive shall be entitled to
continue Executive’s current employee discount program, subject to any changes
to such program as Company, in its sole discretion, may make.


9.           Facilities and Support.  Executive will perform his services as
Special Advisor to the Chief Executive Officer at the principal office of
Company in Sidney, Nebraska.  Company shall furnish and pay for all facilities,
equipment, supplies, and services, including support staff, needed by Executive
to perform Executive’s duties.


10.           Expenses.  Executive shall continue to be entitled to
reimbursement of all reasonable expenses incurred by Executive in connection
with Company’s business in accordance with Company’s then-current policy
concerning reimbursable expenses.


11.           Term and Termination.  This Agreement shall commence on the
Effective Date and shall continue until this Agreement and Executive’s
employment are automatically terminated upon the first to occur of the following
(“Effective Date of Termination”):


 
a.
Expiration.  July 13, 2013 or March 31, 2014 if extended by Company pursuant to
Section 5 (the “Natural Termination Date”).



 
b.
Death or Disability.  The date of Executive’s death or Executive’s physical or
mental disability that prevents Executive from performing the essential
functions of Executive’s duties as an employee of Company, with or without
reasonable accommodation as defined and required by the Americans with
Disabilities Act.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
c.
Without Cause.  By either party, for any reason, upon thirty (30) days written
notice.



 
d.
For Cause.  At the election of Company, Executive may be terminated immediately
upon written notice by Company to Executive of Executive’s termination for
Cause, provided Company notifies Executive of Company’s determination that Cause
exists within one hundred eighty (180) days of the action or omission on which
such determination is based.  For purposes of this Agreement, “Cause” for
termination shall be deemed to exist in the event of:



 
i.
the conviction of Executive of, or the entry of a plea of guilty or nolo
contendere by Executive to, any crime for which the maximum penalty includes
twelve (12) months or more of imprisonment;



 
ii.
a breach of Executive’s duty of loyalty that is materially detrimental to
Company, a failure or refusal to perform Executive’s duties, or a failure or
refusal to adhere to Company’s reasonable and customary guidelines of employment
or reasonable and customary corporate governance guidelines or policies,
including, without limitation, Company’s Business Code of Conduct and Ethics
that continues for a period of thirty (30) days after Company provides written
notice to Executive of such breach and a reasonable opportunity to cure such
breach; or



 
iii.
a failure or refusal to follow the reasonable directives of the Chief Executive
Officer (provided such directives are consistent with the terms of this
Agreement) that continues for a period of thirty (30) days after Company
provides written notice to Executive of such breach and a reasonable opportunity
to cure such breach.



 
e.
For Good Reason.  Executive may terminate Executive’s employment immediately, at
Executive’s election, for Good Reason, upon written notice to Company.  For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions or omissions, provided Executive notifies Company of Executive’s
determination that Good Reason exists within one hundred eighty (180) days of
the action or omission on which such determination is based:



 
i.
an involuntary reduction in Executive’s then-current Base Salary;



 
ii.
a material reduction or loss of employee benefits, in the aggregate, both in
terms of the amount of the benefit and the level of Executive’s participation,
enjoyed by Executive under the employee welfare and benefit plans of Company,

 

 
 
4

--------------------------------------------------------------------------------

 
 
iii.
the principal place of business at which Executive may perform his duties is
changed to a location more than fifty (50) miles from Sidney, Nebraska, or



 
iv.
a breach by Company of any provision of this Agreement that continues for a
period of thirty (30) days after Executive provides written notice to Company of
such breach and a reasonable opportunity to cure such breach.



Upon any notice of termination of this Agreement pursuant to Section 11.c.
above, Company shall have the right, in its sole and absolute discretion, to
immediately relieve Executive of Executive’s duties, but to continue paying
Executive’s then-current Base Salary through the remainder of the thirty (30)
day notice period.  If Executive is not relieved of Executive’s duties during
this thirty (30) day notice period, Executive hereby acknowledges and agrees
that Executive shall continue to perform Executive’s duties in a professional
and ethical manner.


12.           Payments Upon Termination.


 
a.
Base Salary and Benefits.  Upon termination of this Agreement, Company shall pay
to Executive his then-current Base Salary, unreimbursed business expenses, and
other items earned by and owed to Executive calculated through and including the
Effective Date of Termination.  Executive’s benefits shall be determined in
accordance with Company’s benefit plans or policies then in effect, provided
that Company shall continue to provide group health and dental insurance
coverage to Executive as provided in Section 7 of this Agreement unless this
Agreement is terminated by Company for Cause.  Executive shall receive no
further compensation or benefits of any kind, except as expressly provided in
this Agreement.



 
b.
Severance Benefits.  In the event this Agreement is terminated before the
Natural Termination Date by Company without Cause pursuant to Section 11.c.
above, or by Executive for Good Reason pursuant to Section 11.e. above, or due
to the death or disability of Executive pursuant to Section 11.b. above, and
subject to Executive’s execution of a separation agreement and full general
release of claims against Company in a form to be determined by Company:



 
i.
Severance.  Company shall pay Executive severance compensation equal to the
amount of Base Salary Executive would have been entitled to through the Natural
Termination Date of this Agreement (the “Severance Compensation”). The Severance
Compensation, less applicable withholdings and other authorized deductions,
shall be paid in equal bi-weekly installments, with the

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
 
first bi-weekly installment due on Company’s first regular payday after thirty
(30) days from Executive’s separation from employment.  Notwithstanding the
foregoing, to the extent Executive is determined to be a “specified employee”
within the meaning of U.S. Internal Revenue Code § 409A, all payments under this
Section 12 shall be delayed for six (6) months following the Effective Date of
Termination.  All payments that accumulate during this six-month period shall be
paid in a lump sum on the date that is six (6) months and one (1) day following
the Effective Date of Termination.

 
 
ii.
Equity Vesting.  Any unvested stock options, restricted stock units or other
equity interests of Company awarded to Executive, including those pursuant to
Executive’s participation in Company’s 2004 Stock Plan, shall fully vest on the
effective date of the general release discussed above (or on the date of
Executive’s death or disability if applicable) and Executive shall have twelve
(12) months from such date to exercise Executive’s vested equity interests.



 
iii.
Beneficiaries.  In the event of Executive’s death, Company shall pay or deliver
any amounts or property due to Executive under this Agreement to such
beneficiary or beneficiaries as Executive may have designated in writing and
delivered to Company prior to his death.  In the absence of any effective
beneficiary designation, such amounts or property shall be paid or delivered to
Executive’s spouse if she is then living, otherwise in equal shares to
Executive’s then living children.



13.           Termination of Authority.  Immediately upon the Effective Date of
Termination of Executive’s employment with Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise to the
contrary, Executive will cease performing duties for Company, other than any
required post-employment obligations.  Executive shall be without any authority
to bind Company or any of its subsidiaries or affiliates.


14.           Change in Control Severance and Indemnification
Agreements.  Company and Executive agree and acknowledge each remain bound by
the provisions set forth in that certain Amended and Restated Management Change
of Control Severance Agreement between Executive and Company, dated December 15,
2009 (“Change of Control Agreement”) and that certain Indemnification Agreement
between Executive and Company, dated June 18, 2004.  Company and Executive
expressly agree that if Executive is entitled to Severance Compensation under
this Agreement and benefits under the Change of Control Agreement, that such
entitlement shall not be cumulative, and Executive will be entitled to the
benefits under either this Agreement or the Change of Control Agreement,
whichever is greater.
 
 
 
6

--------------------------------------------------------------------------------

 


15.           Confidential and Proprietary Information.  Executive acknowledges
that as an employee, officer and director of Company, Executive is and will
continue to be subject to policies and agreements intended for the protection of
Company’s confidential and proprietary information, trade secrets, and goodwill,
including, but not limited to, the current Proprietary Matters Agreement between
Executive and Company and any amendment and restatement of that agreement.  As
such, Employee expressly acknowledges that the obligations under such policies
and agreements are not superseded herein and shall be used together with this
Agreement to protect Company’s interest in its confidential and proprietary
information, trade secrets, and goodwill to the fullest extent allowed by
law.  In addition, Executive agrees that Company is engaged in a highly
competitive business.  Executive also acknowledges and agrees that Executive’s
services to Company have been of a special and unique nature and value to
Company, and that due to the nature of Executive’s position Executive has
obtained in-depth knowledge of Company’s business practices and strategies,
customer information and other information considered confidential and
proprietary to Company.  Therefore, Company and Executive agree, as follows:


 
a.
Non-Competition.  For eighteen (18) months following the Effective Date of
Termination for any reason, Executive shall not, without the express written
approval of the Board, directly or indirectly, on Executive’s own behalf or on
behalf of others, compete with Company, or work for or become associated with
any of Company’s competitors as an employee, independent contractor, officer,
director, investor or in any other capacity.  For purposes of this Agreement,
Company’s competitors shall include, without limitation, Bass Pro Shops, Gander
Mountain, Sportsman’s Warehouse, The Sportsman’s Guide, Orvis, Dick’s Sporting
Goods, Sports Authority, Big 5 Sporting Goods, Scheels, L.L. Bean, Lands’ End,
REI or any other multi-state and/or multi-channel retailer engaged in the sale
of products and/or services associated with hunting, fishing, camping and/or
casual outdoor apparel and footwear.  Occasional speaking engagements, service
as a guide or escort for outdoor excursions or publication of articles or
videos, or provision of services to a small, stand-alone sporting goods store
shall not constitute competition for purposes of this subsection
15.a.  Executive agrees that the covenant contained in this provision is
reasonable in scope, necessary to protect Company’s legitimate business
interests and does not constitute a restraint of trade with respect to
Executive’s ability to obtain other employment or to provide services to third
parties.  Executive expressly acknowledges and agrees that Company competes
heavily throughout North America, and as such, Company has legitimate and
significant interests in protecting its business from unfair competition
throughout the United States and Canada.  Company and Executive agree that in
the event Executive is uncertain whether any future employer of Executive is a
competitor of Company, Executive may submit a written request to Company to deem
such future employer not a competitor of Company.  Upon Executive’s written
request, Company agrees to provide Executive, within fifteen (15) days of
receipt of Executive’s written request, with Company’s written decision whether
or not it deems such future employer a competitor of Company.

 

 
 
7

--------------------------------------------------------------------------------

 
 
 
b.
Confidentiality.  Executive shall not, without the express written consent of
the Board, disclose Company’s Confidential Information to any third party or
entity, or use Company’s Confidential Information for any other purpose than
providing services to Company.  For purposes of this Agreement Company’s
“Confidential Information” shall mean any information not generally known by
third parties, including Company’s competitors or the general public, whether or
not expressly identified as confidential, including, without limitation,
information about Company’s software, software source codes, trade secrets,
marketing information, business plans, mergers and acquisitions, sales
information, training materials, data processing, internet or intranet services,
strategic plans, compensation, and finances, as well as information about
Company’s customers and potential customers, including their identities and
their business needs and practices.



 
c.
Enforcement.  Because Executive’s services are unique and Executive has
knowledge of and access to Company’s Confidential Information, Executive
acknowledges and agrees that Company would be irreparably damaged in the event
of Executive’s non-performance or breach of this Section 15, and that money
damages would be inadequate for any such non-performance or breach.  Therefore,
Company or its successors and assigns shall be entitled, in addition to any
other rights and remedies existing in their favor, to an injunction or
injunctions to prevent any non-performance or breach of any such provisions.



16.           Assignment.  This Agreement and the rights, interests and
obligations of Company hereunder shall be assignable to and shall inure to the
benefit of any parent, subsidiary or affiliate of Company, or any other person,
corporation, partnership or entity that succeeds to all or substantially all of
the business or assets of Company.  This Agreement is not assignable by
Executive.


17.           Jurisdiction and Venue.  This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of
Nebraska.  Each party agrees that any action by either party to enforce the
terms of this Agreement may be brought by the other party in an appropriate
state or federal court in Nebraska and waives all objections based upon lack of
jurisdiction or improper or inconvenient venue of any such court.


18.           Cooperation in Future Matters.  Executive hereby agrees that for a
period of eighteen (18) months following his termination of employment, he shall
cooperate with Company’s reasonable requests relating to matters that pertain to
Executive’s employment by Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of Company, or otherwise making
himself reasonably available to
 
 
 
8

--------------------------------------------------------------------------------

 
 
Company for other related purposes.  Any such cooperation shall be performed at
scheduled times taking into consideration Executive’s other commitments, and
Executive shall be compensated at a rate of $250.00 per hour, plus expenses, or
at a per diem rate to be agreed upon by the parties, to the extent such
cooperation is required on more than an occasional and limited basis.  Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of services for another employer or
otherwise, nor in any manner that in the good faith belief of Executive would
conflict with his rights under or ability to enforce this Agreement.


19.           General.


 
a.
Notices.  All notices and other communications shall be in writing and shall be
deemed to have been duly given if delivered personally, or if sent by overnight
courier or by certified mail, return receipt requested, postage prepaid, or sent
by written telecommunication or telecopy, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified in writing to the other party.

 

    If to Company to:  Cabela's Incorporated        ATTN:  Legal Department     
   One Cabela Drive        Sidney, Nebraska 69160        (308) 254-8060
(facsimile)

 

     If to Executive to:   Executive's current place of residence shown on the
records of the Company

                                                          
Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, (iii) if mailed, five (5)
days after being mailed, and (iv) on confirmed receipt if sent by written
telecommunication or telecopy, provided a copy of such communication is sent by
regular mail, as described above.


 
b.
Reformation and Severability.  Executive and Company intend and agree that if a
court of competent jurisdiction determines that the scope of any provision of
this Agreement is too broad to be enforced as written, the court should reform
such provision(s) to such narrower scope as it determines to be
enforceable.  Executive and Company further agree that if any provision of this
Agreement is determined to be unenforceable for any reason, and such provision
cannot be reformed by the court as anticipated above, such provision shall be
deemed separate and severable and the unenforceability of any such provision
shall not invalidate or render unenforceable any of the remaining provisions.

 

 
 
9

--------------------------------------------------------------------------------

 
 
 
c.
Waivers.  No delay or omission by either party in exercising any right, power or
privilege under this Agreement shall impair such right, power or privileges, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.



 
d.
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and same instrument.



 
e.
Entire Agreement.  This Agreement, including the initial paragraph and the
Recitals in this Agreement, contains the entire understanding of the parties,
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement and may not be amended except
by a written instrument signed by Executive and a duly authorized representative
of Company (other than Executive).



 
f.
Survival.  The provisions of Sections 12 through 19 shall survive the
termination of this Agreement.



IN WITNESS WHEREOF, and intending to be legally bound by this Agreement, the
parties have caused this Agreement to be duly executed as of the date first
above written.


CABELA’S INCORPORATED,
 
EXECUTIVE
a Delaware corporation
                      /s/ Charles Baldwin      /s/ Patrick A. Snyder
Charles Baldwin
 
Patrick A. Snyder
Executive Vice President and
   
Chief Administrative Officer
   



 
10

 
Return to Form 8-K
[form8k.htm]